Exhibit 10.1

 

 

INTERNATIONAL PAPER COMPANY

2009 INCENTIVE COMPENSATION PLAN

 

 



--------------------------------------------------------------------------------

INTERNATIONAL PAPER COMPANY

2009 INCENTIVE COMPENSATION PLAN

 

ARTICLE 1 PURPOSE

   1

1.1

  

General

   1

ARTICLE 2 DEFINITIONS

   1

2.1

  

Definitions

   1

ARTICLE 3 EFFECTIVE TERM OF PLAN

   8

3.1

  

Effective Date

   8

3.2

  

Term of Plan

   8

ARTICLE 4 ADMINISTRATION

   8

4.1

  

Committee

   8

4.2

  

Actions and Interpretations by the Committee

   9

4.3

  

Authority of Committee

   9

4.4

  

Delegation

   10

4.5

  

Award Certificates

   10

ARTICLE 5 SHARES SUBJECT TO THE PLAN

   11

5.1

  

Number of Shares

   11

5.2

  

Share Counting

   11

5.3

  

Stock Distributed

   12

5.4

  

Limitation on Awards

   12

ARTICLE 6 ELIGIBILITY

   13

6.1

  

General

   13

ARTICLE 7 STOCK OPTIONS

   13

7.1

  

General

   13

7.2

  

Incentive Stock Options

   14

7.3

  

Effect of a Change in Control

   14

ARTICLE 8 STOCK APPRECIATION RIGHTS

   14

8.1

  

Grant of Stock Appreciation Rights

   14

8.2

  

Effect of a Change in Control

   15



--------------------------------------------------------------------------------

ARTICLE 9 RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS

   15

9.1

  

Grant of Restricted Stock, Restricted Stock Units and Deferred Stock Units

   15

9.2

  

Issuance and Restrictions

   15

9.3

  

Delivery of Restricted Stock

   16

9.4

  

Effect of a Change in Control

   16

ARTICLE 10 PERFORMANCE AWARDS

   16

10.1

  

Grant of Performance Awards

   16

10.2

  

Performance Goals

   16

10.3

  

Effect of a Change in Control

   17

ARTICLE 11 QUALIFIED STOCK-BASED AWARDS

   17

11.1

  

Options and Stock Appreciation Rights

   17

11.2

  

Other Awards

   17

11.3

  

Performance Goals

   18

11.4

  

Inclusions and Exclusions from Performance Criteria

   19

11.5

  

Certification of Performance Goals

   19

11.6

  

Award Limits

   19

ARTICLE 12 DIVIDEND EQUIVALENTS

   20

12.1

  

Grant of Dividend Equivalents

   20

ARTICLE 13 STOCK OR OTHER STOCK-BASED AWARDS

   20

13.1

  

Grant of Stock or Other Stock-Based Awards

   20

ARTICLE 14 PROVISIONS APPLICABLE TO AWARDS

   20

14.1

  

Term of Awards

   20

14.2

  

Form of Payment of Awards

   20

14.3

  

Limits on Transfer

   21

14.4

  

Beneficiaries

   21

14.5

  

Stock Trading Restrictions

   21

14.6

  

Acceleration upon Death or Disability

   21

14.7

  

Acceleration for Any Other Reason

   22

14.8

  

Forfeiture Events

   22

14.9

  

Substitute Awards

   23

ARTICLE 15 CHANGES IN CAPITAL STRUCTURE

   23

15.1

  

Mandatory Adjustments

   23



--------------------------------------------------------------------------------

15.2

  

Discretionary Adjustments

   23

15.3

  

General

   24

ARTICLE 16 AMENDMENT, MODIFICATION AND TERMINATION

   24

16.1

  

Amendment, Modification and Termination

   24

16.2

  

Awards Previously Granted

   24

16.3

  

Compliance Amendments

   25

ARTICLE 17 GENERAL PROVISIONS

   25

17.1

  

Rights of Participants

   25

17.2

  

Withholding

   26

17.3

  

Impact of Restatement of Financial Statements Upon Previous Awards

   26

17.4

  

Special Provisions Related to Section 409A of the Code

   27

17.5

  

Unfunded Status of Awards

   29

17.6

  

Relationship to Other Benefits

   29

17.7

  

Expenses

   29

17.8

  

Fractional Shares

   29

17.9

  

Government and Other Regulations

   30

17.10

  

Governing Law

   30

17.11

  

Additional Provisions

   31

17.12

  

No Limitations on Rights of Company

   31

17.13

  

Indemnification

   31



--------------------------------------------------------------------------------

INTERNATIONAL PAPER COMPANY

2009 INCENTIVE COMPENSATION PLAN

ARTICLE 1

PURPOSE

1.1. GENERAL. The purpose of the International Paper Company 2009 Incentive
Compensation Plan (the “Plan”) is to provide incentive for directors and
designated employees of International Paper Company, a New York corporation (the
“Company”), or any Affiliate, to improve the performance of the Company on a
long-term basis, and to attract and retain certain persons in the employ of the
Company. Accordingly, the Plan permits the grant of incentive awards from time
to time to directors of the Company and selected designated employees of the
Company and its Affiliates.

ARTICLE 2

DEFINITIONS

2.1. DEFINITIONS. The following words and phrases shall have the following
meanings:

 

  (a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

 

  (b) “Award” means any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Deferred Stock Unit Award, Dividend
Equivalent Award, Other Stock-Based Award, or any other right or interest
relating to Stock or cash, granted to a Participant under the Plan.

 

  (c) “Award Certificate” means a written document, in such form as the
Committee prescribes from time to time, setting forth the terms and conditions
of an Award. Award Certificates may be in the form of individual award
agreements or certificates or a program document describing the terms and
provisions of an Award or series of Awards under the Plan. The Committee may
provide for the use of electronic, internet or other non-paper Award
Certificates.

 

  (d) “Beneficial Owner” shall have the meaning given such term in Rule 13d-3 of
the General Rules and Regulations under the Exchange Act.

 

  (e) “Board” means the Board of Directors of the Company.

 

- 1 -



--------------------------------------------------------------------------------

  (f) “Cause” as a reason for a Participant’s termination of employment shall
have the meaning assigned such term in the employment, severance or similar
agreement, if any, between such Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, and unless otherwise defined in the
applicable Award Certificate, “Cause” shall include but is not limited to
misconduct or other activity detrimental to the business interest or reputation
of the Company or continued unsatisfactory job performance without making
reasonable efforts to improve. Examples include insubordination, protracted or
repeated absence from work without permission, illegal activity, disorderly
conduct, etc.

 

  (g) “Change in Control” means and includes the occurrence of any one of the
following events:

(1) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” (as
those terms are used in Section 13(d)(3) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of the Company’s voting stock representing 30% or more
of the voting power of the Company’s outstanding voting stock, provided,
however, that an employee of the Company or any of its subsidiaries for whom
shares are held under an employee stock ownership, employee retirement, employee
savings or similar plan and whose shares are voted in accordance with the
instructions of such employee shall not be a member of a “group” (as that term
is used in Section 13(d)(3) of the Exchange Act) solely because such employee’s
shares are held by a trustee under said plan;

(2) during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company (the
“Board”) cease for any reason to constitute at least a majority thereof, unless
the election, or the nomination for election, by the Company’s shareowners of
each new director was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who were directors at the beginning of the
period;

(3) the Company consolidates with, or merges with or into, any person, or any
person consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which any of the Company’s outstanding voting stock
or voting stock of such

 

- 2 -



--------------------------------------------------------------------------------

other person is converted into or exchanged for cash, securities or other
property, other than any such transaction where the Company’s voting stock
outstanding immediately prior to such transaction constitutes, or is converted
into or exchanged for, voting stock representing more than 50% of the voting
power of the voting stock of the surviving person immediately after giving
effect to such transaction;

(4) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the
Company and its subsidiaries taken as a whole to any “person” or “group” (as
those terms are used in Section 13(d)(3) of the Exchange Act) other than to the
Company or one of its subsidiaries; or

(5) the shareowners of the Company approve a complete liquidation or dissolution
of the Company.

 

  (h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

 

  (i) “Committee” means the Management Development and Compensation Committee of
the Board described in Article 4.

 

  (j) “Company” means International Paper Company, a New York corporation, or
any successor corporation.

 

  (k)

“Continuous Status as a Participant” means the absence of any interruption or
termination of service as an employee, officer, or director of the Company or
any Affiliate, as applicable; provided, however, that for purposes of an
Incentive Stock Option “Continuous Status as a Participant” means the absence of
any interruption or termination of service as an employee of the Company or any
Parent or Subsidiary, as applicable, pursuant to applicable tax regulations.
Continuous Status as a Participant shall not be considered interrupted in the
following cases: (i) a Participant transfers employment between the Company and
an Affiliate or between Affiliates, or (ii) in the discretion of the Committee
as specified at or prior to such occurrence, in the case of a spin-off, sale or
disposition of the Participant’s employer from the Company or any Affiliate, or
(iii) any leave of absence authorized in writing by the Company prior to its
commencement;

 

- 3 -



--------------------------------------------------------------------------------

 

provided, however, that for purposes of Incentive Stock Options, no such leave
may exceed 90 days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, on the 91st day of such
leave any Incentive Stock Option held by the Participant shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Non-qualified Stock Option. Whether military, government or other service or
other leave of absence shall constitute a termination of Continuous Status as a
Participant shall be determined in each case by the Committee at its discretion,
and any determination by the Committee shall be final and conclusive.

 

  (l) “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3).

 

  (m) “Deferred Stock Unit” means a right granted to a Participant under Article
9 to receive Shares of Stock (or the equivalent value in cash or other property
if the Committee so provides) at a future time as determined by the Committee,
or as determined by the Participant within guidelines established by the
Committee in the case of voluntary deferral elections.

 

  (n) “Disability” of a Participant means that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant’s employer. If the determination of
Disability relates to an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination whether a Participant is Disabled will be made by the
Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.

 

  (o) “Dividend Equivalent” means a right granted to a Participant under Article
12.

 

- 4 -



--------------------------------------------------------------------------------

  (p) “Effective Date” has the meaning assigned such term in Section 3.1.

 

  (q) “Eligible Participant” means Non-Employee Directors and designated
employees of the Company or any Affiliate.

 

  (r) “Exchange” means any national securities exchange on which the Stock may
from time to time be listed or traded.

 

  (s) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

  (t) “Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing stock price on the trading day immediately
preceding the date on which sales were reported, or (ii) if the Stock is not
listed on a securities exchange, the mean between the bid and offered prices as
quoted by NASDAQ for such date, provided that if it is determined that the fair
market value is not properly reflected by such NASDAQ quotations, Fair Market
Value will be determined by such other method as the Committee determines in
good faith to be reasonable and in compliance with Code Section 409A.

 

  (u) “Full Value Award” means an Award other than in the form of an Option or
SAR, and which is settled by the issuance of Stock (or at the discretion of the
Committee, settled in cash valued by reference to Stock value).

 

  (v) “Good Reason” (or a similar term denoting constructive termination) has
the meaning, if any, assigned such term in the employment, severance or similar
agreement, if any, between a Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, “Good Reason” shall have the meaning,
if any, give such term in the applicable Award Certificate. If not defined in
each such document, the term “Good Reason” as used herein shall not apply to a
particular Award.

 

  (w) “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be a provided to the grantee
within a reasonable time after the Grant Date.

 

- 5 -



--------------------------------------------------------------------------------

  (x) “Incentive Stock Option” means an Option that is intended to be an
incentive stock option and meets the requirements of Section 422 of the Code or
any successor provision thereto.

 

  (y) “Independent Directors” means those members of the Board of Directors who
qualify at any given time as “independent” directors under Section 303A of the
New York Stock Exchange Listed Company Manual, “non-employee” directors under
Rule 16b-3 of the Exchange Act, and “outside” directors under Section 162(m) of
the Code.

 

  (z) “Non-Employee Director” means a director of the Company who is not a
common law employee of the Company or an Affiliate.

 

  (aa) “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.

 

  (bb) “Option” means a right granted to a Participant under Article 7 of the
Plan to purchase Stock at a specified price during specified time periods. An
Option may be either an Incentive Stock Option or a Non-qualified Stock Option.

 

  (cc) “Other Stock-Based Award” means a right granted to a Participant under
Article 13 that relates to or is valued by reference to Stock or other Awards
relating to Stock.

 

  (dd) “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.

 

  (ee) “Participant” means a person who, as a designated employee of the Company
or any Affiliate., has been granted an Award under the Plan; provided that in
the case of the death of a Participant, the term “Participant” refers to a
beneficiary designated pursuant to Section 14.4 or the legal guardian or other
legal representative acting in a fiduciary capacity on behalf of the Participant
under applicable state law and court supervision.

 

  (ff) “Performance Award” means any award granted under the Plan pursuant to
Article 10.

 

- 6 -



--------------------------------------------------------------------------------

  (gg) “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the Exchange Act and as used in Section 13(d)(3) or 14(d)(2)
of the Exchange Act.

 

  (hh) “Plan” means the International Paper Company 2009 Incentive Compensation
Plan, as it may be amended from time to time.

 

  (ii) “Qualified Performance-Based Award” means an Award that is either
(i) intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in
Section 11.2, or (ii) an Option or SAR having an exercise price equal to or
greater than the Fair Market Value of the underlying Stock as of the Grant Date.

 

  (jj) “Qualified Business Criteria” means one or more of the Business Criteria
listed in Section 11.2 upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.

 

  (kk) “Restricted Stock Award” means Stock granted to a Participant under
Article 9 that is subject to certain restrictions and to risk of forfeiture.

 

  (ll) “Restricted Stock Unit Award” means the right granted to a Participant
under Article 9 to receive shares of Stock (or the equivalent value in cash or
other property if the Committee so provides) in the future, which right is
subject to certain restrictions and to risk of forfeiture.

 

  (mm) “Retirement” means a Participant’s termination of employment with the
Company or an Affiliate after meeting the age and service requirements specified
for retirement eligibility (including early retirement) in the Retirement Plan
of International Paper Company or other comparable retirement program sponsored
by the Company.

 

  (nn) “Securities Act” means the Securities Act of 1933, as amended from time
to time.

 

  (oo) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.

 

- 7 -



--------------------------------------------------------------------------------

  (pp) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Section 15.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 15.1.

 

  (qq) “Stock” means the $1.00 par value common stock of the Company and such
other securities of the Company as may be substituted for Stock pursuant to
Section 15.1.

 

  (rr) “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article 8 to receive a payment equal to the difference between
the Fair Market Value of a Share as of the date of exercise of the SAR over the
grant price of the SAR, all as determined pursuant to Article 8.

 

  (ss) “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which 50% or more of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

ARTICLE 3

EFFECTIVE TERM OF PLAN

3.1. EFFECTIVE DATE. The Plan shall be effective as of the date it is approved
by both the Board and the shareowners of the Company (the “Effective Date”).

3.2. TERM OF PLAN. The Plan shall continue until terminated by the Board as
provided in Article 16. The termination of the Plan shall not affect the
validity of any Award outstanding on the date of termination, which shall
continue to be governed by the applicable terms and conditions of this Plan.
Notwithstanding the foregoing, no Incentive Stock Options may be granted more
than ten (10) years after the earlier of (a) adoption of this Plan by the Board,
or (b) the Effective Date.

ARTICLE 4

ADMINISTRATION

4.1. COMMITTEE. The Plan shall be administered by a Committee appointed by the
Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. Unless and until changed by the Board, the Management Development and
Compensation Committee of the Board is designated as the Committee to administer
the Plan. With regard to Awards that are made to Eligible Participants who at
the time of consideration for such Award (i) are persons subject to the
short-swing profit rules of Section 16 of the

 

- 8 -



--------------------------------------------------------------------------------

Exchange Act, or (ii) are reasonably anticipated to become Covered Employees
during the term of the Award, such Awards must be made by a Committee composed
solely of two or more Independent Directors. However, a Committee member’s
failure to qualify as an Independent Director or failure to abstain from such
action shall not invalidate any Award made by the Committee which Award is
otherwise validly made under the Plan. The members of the Committee shall be
appointed by, and may be changed at any time and from time to time in the
discretion of, the Board. The Board may reserve to itself any or all of the
authority and responsibility of the Committee under the Plan or may act as
administrator of the Plan for any and all purposes. To the extent the Board has
reserved any authority and responsibility or during any time that the Board is
acting as administrator of the Plan, it shall have all the powers of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4.1) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.

4.2. ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Certificate and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Affiliate, the Company’s
or an Affiliate’s independent certified public accountants, Company counsel or
any executive compensation consultant or other professional retained by the
Company to assist in the administration of the Plan.

4.3. AUTHORITY OF COMMITTEE. Except as provided in Section 4.1 hereof, the
Committee has the exclusive power, authority and discretion to:

 

  (a) Grant Awards;

 

  (b) Delegate the granting Awards as specified in Section 4.4;

 

  (c) Designate Participants;

 

  (d) Determine the type or types of Awards to be granted to each Participant;

 

  (e) Determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;

 

  (f) Determine the terms and conditions of any Award granted under the Plan;

 

  (g) Prescribe the form of each Award Certificate, which need not be identical
for each Participant;

 

  (h) Decide all other matters that must be determined in connection with an
Award;

 

  (i) Establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan;

 

- 9 -



--------------------------------------------------------------------------------

  (j) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

 

  (k) Amend the Plan or any Award Certificate as provided herein; and

 

  (l) Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Affiliate may operate, in order to assure the viability
of the benefits of Awards granted to participants located in such other
jurisdictions and to meet the objectives of the Plan.

Notwithstanding the foregoing, grants of Awards to Non-Employee Directors
hereunder shall be made only in accordance with the terms, conditions and
parameters of a plan, program or policy for the compensation of Non-Employee
Directors as in effect from time to time, and the Committee may not make
discretionary grants hereunder to Non-Employee Directors.

4.4. DELEGATION. The Board may, by resolution, expressly delegate to the Senior
Vice President, Human Resources and Communications, the authority, within
specified parameters as to the number and terms of Awards, to (i) designate
employees of the Company or any of its Affiliates to be recipients of Awards
under the Plan, and (ii) to determine the number of such Awards to be received
by any such Participants; provided, however, that such delegation of duties and
responsibilities may not be made with respect to the grant of Awards to eligible
participants who are Senior Vice President of the Company and above. The acts of
such delegate shall be treated hereunder as acts of the Board and such delegate
shall report regularly to the Compensation Committee regarding the delegated
duties and responsibilities and any Awards so granted.

4.5. AWARD CERTIFICATES. Each Award shall be evidenced by an Award Certificate.
Each Award Certificate shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE 5

SHARES SUBJECT TO THE PLAN

5.1. NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2 and
Section 15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 15,400,000, plus a number of
additional Shares underlying awards outstanding as of the Effective Date under
the Company’s Long-Term Incentive Compensation Plan, as amended and restated
February 7, 2005, that thereafter terminate or expire unexercised, or are
cancelled, forfeited or lapse for any reason. The maximum number of Shares that
may be issued upon exercise of Incentive Stock Options granted under the Plan
shall be 15,400,000.

5.2. SHARE COUNTING. Shares covered by an Award shall be subtracted from the
Plan share reserve as of the date of grant, but shall be added back to the Plan
share reserve in accordance with this Section 5.2.

 

  (a) To the extent that an Award is canceled, terminates, expires, is forfeited
or lapses for any reason, any unissued or forfeited Shares subject to the Award
shall again be available for issuance pursuant to Awards granted under the Plan.

 

  (b) Shares subject to Awards settled in cash shall again be available for
issuance pursuant to Awards granted under the Plan.

 

  (c) Shares withheld from an Award or delivered by a Participant to satisfy
minimum tax withholding requirements shall again be available for issuance
pursuant to Awards granted under the Plan.

 

  (d) If the exercise price of an Option is satisfied by delivering Shares to
the Company (by either actual delivery or attestation), only the number of
Shares issued to the Participant in excess of the Shares tendered (by delivery
or attestation) shall be debited from the number of Shares remaining available
for issuance pursuant to Awards granted under the Plan.

 

  (e) To the extent that the full number of Shares subject to an Option or SAR
is not issued upon exercise of the Option or SAR for any reason, including by
reason of net-settlement of the Award, only the number of Shares issued and
delivered upon exercise of the Option or SAR shall be considered for purposes of
determining the number of Shares remaining available for issuance pursuant to
Awards granted under the Plan.

 

- 11 -



--------------------------------------------------------------------------------

  (f) To the extent that the full number of Shares subject to a
performance-based Award is not issued by reason of failure to achieve maximum
performance goals, only the number of Shares issued and delivered shall be
considered for purposes of determining the number of Shares remaining available
for issuance pursuant to Awards granted under the Plan.

 

  (g) Substitute Awards granted pursuant to Section 14.9 shall not count against
the Shares otherwise available for issuance under the Plan under Section 5.1.

5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

5.4. LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 15.1):

 

  (a) Options. The maximum aggregate number of Shares subject to Options granted
under the Plan in any 12-month period to any one Participant shall be 1,200,000.

 

  (b) SARs. The maximum number of Shares subject to Stock Appreciation Rights
granted under the Plan in any 12-month period to any one Participant shall be
1,200,000.

 

  (c) Restricted Stock or Restricted Stock Units. The maximum aggregate number
of Shares underlying of Awards of Restricted Stock or Restricted Stock Units
under the Plan in any 12-month period to any one Participant shall be 660,000.

 

  (d) Other Stock-Based Awards. The maximum aggregate grant with respect to
Other Stock-Based Awards under the Plan in any 12-month period to any one
Participant shall be 660,000 Shares.

 

  (e) Cash-Based Awards. The maximum aggregate amount that may be paid with
respect to cash-based Awards under the Plan to any one Participant in any fiscal
year of the Company shall be $10,000,000.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE 6

ELIGIBILITY

6.1. GENERAL. Awards may be granted only to Eligible Participants. Eligible
Participants who are service providers to an Affiliate may be granted Options or
SARs under this Plan only if the Affiliate qualifies as an “eligible issuer of
service recipient stock” within the meaning of §1.409A-1(b)(5)(iii)(E) of the
final regulations under Code Section 409A.

ARTICLE 7

STOCK OPTIONS

7.1. GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

 

  (a) Exercise Price. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 14.9)
shall not be less than the Fair Market Value as of the Grant Date.

 

  (b) Prohibition on Repricing. Except as otherwise provided in Section 15.1,
the exercise price of an Option may not be reduced, directly or indirectly by
cancellation and regrant or otherwise, without the prior approval of the
shareowners of the Company.

 

  (c) Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(e). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested.

 

  (d) Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants.

 

  (e) Exercise Term. Except for Non-qualified Stock Options granted to
Participants outside the United States, no Option granted under the Plan shall
be exercisable for more than ten years from the Grant Date.

 

- 13 -



--------------------------------------------------------------------------------

  (f) No Deferral Feature. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.

7.2. INCENTIVE STOCK OPTIONS. Incentive Stock Options may be granted to only to
Eligible Participants who are employees of the Company or a Parent or Subsidiary
as defined in Section 424(e) and (f) of the Code. The terms of any Incentive
Stock Options granted under the Plan must comply with the requirements of
Section 422 of the Code. If all of the requirements of Section 422 of the Code
are not met, the Option shall automatically become a Non-qualified Stock Option.

7.3. EFFECT OF A CHANGE IN CONTROL. In the event of a Change in Control, all
Incentive Stock Options and Non-qualified Stock Options granted under this Plan
shall be immediately exercisable, and all service-based restrictions on Shares
issued under this Plan pursuant to the exercise of such option shall be
immediately removed.

ARTICLE 8

STOCK APPRECIATION RIGHTS

8.1. GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:

 

  (a) Right to Payment. Upon the exercise of a SAR, the Participant to whom it
is granted has the right to receive, for each Share with respect to which the
SAR is being exercised, the excess, if any, of:

(1) The Fair Market Value of one Share on the date of exercise; over

(2) The base price of the SAR as determined by the Committee, which shall not be
less than the Fair Market Value of one Share on the Grant Date.

 

  (b) Prohibition on Repricing. Except as otherwise provided in Section 15.1,
the base price of a SAR may not be reduced, directly or indirectly by
cancellation and regrant or otherwise, without the prior approval of the
shareowners of the Company.

 

  (c) Exercise Term. Except for SARs granted to Participants outside the United
States, no SAR shall be exercisable for more than ten years from the Grant Date.

 

- 14 -



--------------------------------------------------------------------------------

  (d) No Deferral Feature. No SAR shall provide for any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise or disposition of the SAR.

 

  (e) Other Terms. All SARs shall be evidenced by an Award Certificate. Subject
to the limitations of this Article 8, the terms, methods of exercise, methods of
settlement, form of consideration payable in settlement, and any other terms and
conditions of any SAR shall be determined by the Committee at the time of the
grant of the Award and shall be reflected in the Award Certificate.

8.2. EFFECT OF A CHANGE IN CONTROL. In the event a Change in Control of the
Company occurs, all service-based restrictions shall be immediately removed with
respect to SARs awarded under this Plan.

ARTICLE 9

RESTRICTED STOCK, RESTRICTED STOCK UNITS

AND DEFERRED STOCK UNITS

9.1. GRANT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS.
The Committee is authorized to make Awards of Restricted Stock, Restricted Stock
Units or Deferred Stock Units to Participants in such amounts and subject to
such terms and conditions as may be selected by the Committee. An Award of
Restricted Stock, Restricted Stock Units or Deferred Stock Units shall be
evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to the Award.

9.2. ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, without
limitation, limitations on the right to vote Restricted Stock or the right to
receive dividends on the Restricted Stock). These restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, upon the satisfaction of performance goals or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter. Except
as otherwise provided in an Award Certificate or any special Plan document
governing an Award, the Participant shall have all of the rights of a shareowner
with respect to the Restricted Stock, and the Participant shall have none of the
rights of a shareowner with respect to Restricted Stock Units or Deferred Stock
Units until such time as Shares of Stock are paid in settlement of the
Restricted Stock Units or Deferred Stock Units. Unless otherwise provided in the
applicable Award Certificate, Awards of Restricted Stock will be entitled to
full dividend rights and any dividends paid thereon will be paid or distributed
to the holder no later than the end of the calendar year in which the dividends
are paid to shareowners or, if later, the 15th day of the third month following
the date the dividends are paid to shareowners.

 

- 15 -



--------------------------------------------------------------------------------

9.3. DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be delivered
to the Participant at the time of grant either by book-entry registration or by
delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.

9.4. EFFECT OF A CHANGE IN CONTROL. In the event a Change in Control of the
Company occurs, all service-based restrictions shall be immediately removed with
respect to Restricted Stock, Restricted Stock Units and Deferred Stock Units.

ARTICLE 10

PERFORMANCE AWARDS

10.1. GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant any
Award under this Plan, including cash-settled Awards, with performance-based
vesting criteria, on such terms and conditions as may be selected by the
Committee. The Committee shall have the complete discretion to determine the
number of Performance Awards granted to each Participant, subject to
Section 5.4, and to designate the provisions of such Performance Awards as
provided in Section 4.3. All Performance Awards shall be evidenced by an Award
Certificate or a written program established by the Committee, pursuant to which
Performance Awards are awarded under the Plan under uniform terms, conditions
and restrictions set forth in such written program. All Dividend Equivalents
credited on Performance Shares during an Award period shall be reinvested in
additional Performance Shares, which shall be allocated to the same Award period
and shall be subject to being earned by the Participant on the same basis as the
original Award. Once Performance Shares have been paid to a Participant, any
dividends on such shares shall be paid in cash.

10.2. PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Committee determines that events or circumstances render the
performance goals to be unsuitable, the Committee may modify such performance
goals in whole or in part, as the Committee deems appropriate. If a Participant
is promoted, demoted or transferred to a different business unit or function
during a performance period, the Committee may determine that the performance
goals or performance period are no longer appropriate and may (i) adjust, change
or eliminate the performance goals or the applicable performance period as it
deems appropriate to make such goals and period comparable to the initial goals
and period, or (ii) make a cash payment to the participant in an amount

 

- 16 -



--------------------------------------------------------------------------------

determined by the Committee. The foregoing two sentences shall not apply with
respect to a Performance Award that is intended to be a Qualified
Performance-Based Award under Article 11 if the recipient of the Performance
Award (a) was a Covered Employee on the date of the modification, adjustment,
change or elimination of the performance goals or performance period, or (b) in
the reasonable judgment of the Committee, may be a Covered Employee on the date
the Performance Award is expected to be paid.

10.3. EFFECT OF A CHANGE IN CONTROL. The provisions of this Section 10.3 shall
apply to Performance Awards in the case of a Change in Control, unless otherwise
provided in the Award Certificate or any special Plan document or separate
agreement with a Participant governing an Award.

 

  (a) All service-based restrictions shall be immediately removed with respect
to all earned Performance Awards;

 

  (b) A pro rata portion of each outstanding Performance Award that would have
been earned were Company performance to reach the target goals established by
the Committee for each uncompleted Award period shall be deemed earned (based on
the number of months of the total Award period which have been completed prior
to the Change in Control), and all restrictions shall be immediately removed
with respect to that number of shares; and

 

  (c) The remaining portion of each Performance Award shall be forfeited.

ARTICLE 11

QUALIFIED PERFORMANCE-BASED AWARDS

11.1. OPTIONS AND STOCK APPRECIATION RIGHTS. The provisions of the Plan are
intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Covered Employee shall qualify for the Section 162(m)
Exemption.

11.2. OTHER AWARDS. When granting any other Award, the Committee may designate
such Award as a Qualified Performance-Based Award, based upon a determination
that the recipient is or may be a Covered Employee with respect to such Award,
and the Committee wishes such Award to qualify for the Section 162(m) Exemption.
If an Award is so designated, the Committee shall establish performance goals
for such Award within the time period prescribed by Section 162(m) of the Code
based on one or more of the following Qualified Business Criteria, which may be
expressed in terms of Company-wide objectives or in terms of objectives that
relate to the performance of an Affiliate or a division, region, department or
function within the Company or an Affiliate:

 

  (a) Revenue

 

  (b) Sales

 

  (c) Profit (net profit, gross profit, operating profit, economic profit,
profit margins or other corporate profit measures)

 

- 17 -



--------------------------------------------------------------------------------

  (d) Earnings (EBIT, EBITDA, earnings per share, or other corporate earnings
measures)

 

  (e) Net income (before or after taxes, operating income or other income
measures)

 

  (f) Cash (cash flow, cash generation or other cash measures)

 

  (g) Stock price or performance

 

  (h) Total shareholder return (stock price appreciation plus reinvested
dividends divided by beginning share price)

 

  (i) Economic value added

 

  (j) Return measures (including, but not limited to, return on assets, income,
capital, equity, investments or sales, and cash flow return on assets, capital,
equity, or sales);

 

  (k) Market share

 

  (l) Improvements in capital structure

 

  (m) Expenses (expense management, expense ratio, expense efficiency ratios or
other expense measures)

 

  (n) Business expansion or consolidation (acquisitions and divestitures)

 

  (o) Internal rate of return or increase in net present value

 

  (p) Working capital targets relating to inventory and/or accounts receivable

 

  (q) Safety standards

 

  (r) Productivity measures

 

  (s) Cost reduction measures

 

  (t) Strategic plan development and implementation

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to the
performance of a group of comparator companies, or a published or special index,
or a stock market index, that the Committee deems appropriate. Any member of a
comparator group or an index that ceases to exist during a measurement period
shall be disregarded for the entire measurement period. Performance Goals need
not be based upon an increase or positive result under a business criterion and
could include, for example, the maintenance of the status quo or the limitation
of economic losses (measured, in each case, by reference to a specific business
criterion).

11.3. PERFORMANCE GOALS. Each Qualified Performance-Based Award (other than a
market-priced Option or SAR) shall be earned, vested and payable (as applicable)
only upon the achievement of performance goals established by the Committee
based upon one or more of the Qualified Business Criteria, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate; provided, however, that the Committee
may provide, either in connection with the grant thereof or by amendment
thereafter, that achievement of such performance goals will be waived, in whole
or in part, upon (i) the termination of employment of a Participant by reason of
death or Disability, or (ii) the occurrence of a

 

- 18 -



--------------------------------------------------------------------------------

Change in Control. Performance periods established by the Committee for any such
Qualified Performance-Based Award may be as short as three months and may be any
longer period. In addition, the Committee has the right, in connection with the
grant of a Qualified Performance-Based Award, to exercise negative discretion to
determine that the portion of such Award actually earned, vested and/or payable
(as applicable) shall be less than the portion that would be earned, vested
and/or payable based solely upon application of the applicable performance
goals.

11.4. INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA. The Committee may
provide in any Qualified Performance-Based Award, at the time the performance
goals are established, that any evaluation of performance shall exclude or
otherwise objectively adjust for any specified event that occurs during a
performance period, including by way of example but without limitation the
following: (a) asset write-downs or impairment charges; (b) litigation or claim
judgments or settlements; (c) the effect of changes in tax laws, accounting
principles or other laws or provisions affecting reported results; (d) accruals
for reorganization and restructuring programs; (e) extraordinary nonrecurring
items as described in Accounting Principles Board Opinion No. 30;
(f) extraordinary nonrecurring items as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareowners for the applicable year; (g) acquisitions
or divestitures; and (h) foreign exchange gains and losses. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form that meets the requirements of Code Section 162(m) for
deductibility.

11.5. CERTIFICATION OF PERFORMANCE GOALS. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 11.3
above shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Section 11.3, no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.

11.6. AWARD LIMITS. Section 5.4 sets forth (i) the maximum number of Shares that
may be granted in any one-year period to a Participant in designated forms of
stock-based Awards, and (ii) the maximum aggregate dollar amount that may be
paid with respect to cash-based Awards under the Plan to any one Participant in
any fiscal year of the Company.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE 12

DIVIDEND EQUIVALENTS

12.1. GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents with respect to Full Value Awards granted hereunder,
subject to such terms and conditions as may be selected by the Committee.
Dividend Equivalents shall entitle the Participant to receive payments equal to
dividends with respect to all or a portion of the number of Shares subject to a
Full Value Award, as determined by the Committee. The Committee may provide that
Dividend Equivalents be paid or distributed when accrued or be deemed to have
been reinvested in additional Shares, or otherwise reinvested; provided,
however, that with regard to Dividend Equivalents payable on Performance Awards,
such Dividend Equivalents may be earned but shall not be paid until payment of
the underlying Performance Award. Unless otherwise provided in the applicable
Award Certificate, Dividend Equivalents will be paid or distributed no later
than the 15th day of the 3rd month following the later of (i) the calendar year
in which the corresponding dividends were paid to shareowners, or (ii) the first
calendar year in which the Participant’s right to such Dividends Equivalents is
no longer subject to a substantial risk of forfeiture.

ARTICLE 13

STOCK OR OTHER STOCK-BASED AWARDS

13.1. GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to Shares, as deemed by the Committee to be
consistent with the purposes of the Plan, including without limitation Shares
awarded purely as a “bonus” and not subject to any restrictions or conditions,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Shares, and Awards valued by reference to book value of Shares
or the value of securities of or the performance of specified Parents or
Subsidiaries. The Committee shall determine the terms and conditions of such
Awards.

ARTICLE 14

PROVISIONS APPLICABLE TO AWARDS

14.1. TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Option or a Stock Appreciation Right exceed a period of ten years from its Grant
Date.

14.2. FORM OF PAYMENT FOR AWARDS. At the discretion of the Committee, payment of
Awards may be made in cash, Stock, a combination of cash and Stock, or any other
form of property as the Committee shall determine. In addition, payment of
Awards may include such terms, conditions, restrictions and/or limitations, if
any, as the Committee deems appropriate, including, in the case of Awards paid
in the

 

- 20 -



--------------------------------------------------------------------------------

form of Stock, restrictions on transfer and forfeiture provisions. Further,
payment of Awards may be made in the form of a lump sum, or in installments, as
determined by the Committee.

14.3. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or, except in the case of an Incentive Stock
Option, pursuant to a domestic relations order that would satisfy
Section 414(p)(1)(A) of the Code if such Section applied to an Award under the
Plan; provided, however, that the Committee may (but need not) permit other
transfers (other than transfers for value) where the Committee concludes that
such transferability (i) does not result in accelerated taxation, (ii) does not
cause any Option intended to be an Incentive Stock Option to fail to be
described in Code Section 422(b), and (iii) is otherwise appropriate and
desirable, taking into account any factors deemed relevant, including without
limitation, state or federal tax or securities laws applicable to transferable
Awards.

14.4. BENEFICIARIES. Notwithstanding Section 14.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Company.

14.5. STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is subject
to any stop-transfer orders and other restrictions as the Committee deems
necessary or advisable to comply with federal or state securities laws, rules
and regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.

14.6. ACCELERATION UPON DEATH OR DISABILITY. Except as otherwise provided in the
Award Certificate or any special Plan document governing an Award, upon the
termination of a person’s Continuous Status as a Participant by reason of death
or Disability:

 

  (a) all of that Participant’s outstanding Options and SARs shall become fully
exercisable, and shall thereafter remain exercisable for a period of one
(1) year or until the earlier expiration of the original term of the Option or
SAR;

 

- 21 -



--------------------------------------------------------------------------------

  (b) all time-based vesting restrictions on that Participant’s outstanding
Awards shall lapse as of the date of termination; and

 

  (c) the payout opportunities attainable under all of that Participant’s
outstanding performance-based Awards shall be prorated based upon the number of
months employed during each measurement period and shall be paid at the end of
the Award period based on actual Company performance.

To the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Non-qualified Stock Options.

14.7. ACCELERATION FOR ANY OTHER REASON. Regardless of whether an event has
occurred as described in Section 14.6 above, and subject to Article 11 as to
Qualified Performance-Based Awards, the Committee may in its sole discretion at
any time determine that all or a portion of a Participant’s Options, SARs, and
other Awards in the nature of rights that may be exercised shall become fully or
partially exercisable, that all or a part of the time-based vesting restrictions
on all or a portion of the outstanding Awards shall lapse, and/or that any
performance-based criteria with respect to any Awards shall be deemed to be
wholly or partially satisfied, in each case, as of such date as the Committee
may, in its sole discretion, declare. The Committee may discriminate among
Participants and among Awards granted to a Participant in exercising its
discretion pursuant to this Section 14.7. Notwithstanding anything in the Plan,
including this Section 14.7, the Committee may not accelerate the payment of any
Award if such acceleration would violate Section 409A(a)(3) of the Code.

14.8. FORFEITURE EVENTS. The Committee may specify in an Award Certificate that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events shall include, but
shall not be limited to, voluntary termination prior to Retirement eligibility,
termination of employment for Cause, violation of a Non-Compete Agreement,
Non-Solicitation Agreement or Confidentiality Agreement, failure by a
participant in the Company’s Unfunded Supplemental Retirement Plan for Senior
Managers (“SERP”) to submit notice of retirement one year in advance of the
effective date of his or her retirement (except in the event of death,
Disability or waiver by the Committee), or other conduct by the Participant that
is detrimental to the business interest or reputation of the Company or any
Affiliate or any act that is determined by the Senior Vice President, Human
Resources, to be a deliberate disregard of the Company’s rules.

 

- 22 -



--------------------------------------------------------------------------------

14.9. SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

ARTICLE 15

CHANGES IN CAPITAL STRUCTURE

15.1. MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction between
the Company and its shareowners that causes the per-share value of the Stock to
change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction. Action by the
Committee may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Notwithstanding the foregoing, the Committee shall
not make any adjustments to outstanding Options or SARs that would constitute a
modification or substitution of the stock right under Treas. Reg.
Section 1.409A-1(b)(5)(v) that would be treated as the grant of a new stock
right or change in the form of payment for purposes of Code Section 409A.
Without limiting the foregoing, in the event of a subdivision of the outstanding
Stock (stock-split), a declaration of a dividend payable in Shares, or a
combination or consolidation of the outstanding Stock into a lesser number of
Shares, the authorization limits under Section 5.1 and 5.4 shall automatically
be adjusted proportionately, and the Shares then subject to each Award shall
automatically, without the necessity for any additional action by the Committee,
be adjusted proportionately without any change in the aggregate purchase price
therefor.

15.2 DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over

 

- 23 -



--------------------------------------------------------------------------------

the exercise price of the Award, (v) that performance targets and performance
periods for Performance Awards will be modified, consistent with Code
Section 162(m) where applicable, or (vi) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

15.3 GENERAL. Any discretionary adjustments made pursuant to this Article 15
shall be subject to the provisions of Section 16.2. To the extent that any
adjustments made pursuant to this Article 15 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Non-qualified Stock Options.

ARTICLE 16

AMENDMENT, MODIFICATION AND TERMINATION

16.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
shareowner approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, either (i) materially
increase the number of Shares available under the Plan, (ii) expand the types of
awards under the Plan, (iii) materially expand the class of participants
eligible to participate in the Plan, (iv) materially extend the term of the
Plan, or (v) otherwise constitute a material change requiring shareowner
approval under applicable laws, policies or regulations or the applicable
listing or other requirements of an Exchange, then such amendment shall be
subject to shareowner approval; and provided, further, that the Board or
Committee may condition any other amendment or modification on the approval of
shareowners of the Company for any reason, including by reason of such approval
being necessary or deemed advisable (i) to comply with the listing or other
requirements of an Exchange, or (ii) to satisfy any other tax, securities or
other applicable laws, policies or regulations.

16.2. AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

 

  (a) Awards issued under the Plan prior to the approval by the Company’s
shareowners of this Plan at the 2009 annual meeting of shareowners (i.e., under
the Long-Term Incentive Compensation Plan, as amended and restated as of
February 7, 2005 (the “2005 Plan”), shall continue to be subject to the terms of
the 2005 Plan and the instruments evidencing such awards, unless otherwise
specified in the Award Certificate.

 

  (b)

Subject to the terms of the applicable Award Certificate, no amendment,
modification or termination shall, without the Participant’s consent, reduce or
diminish the value of such Award determined as if the Award had been exercised,
vested, cashed in

 

- 24 -



--------------------------------------------------------------------------------

 

or otherwise settled on the date of such amendment or termination (with the
per-share value of an Option or SAR for this purpose being calculated as the
excess, if any, of the Fair Market Value as of the date of such amendment or
termination over the exercise or base price of such Award);

 

  (c) The original term of an Option or SAR may not be extended without the
prior approval of the shareowners of the Company;

 

  (d) Except as otherwise provided in Section 15.1, the exercise price of an
Option or SAR may not be reduced, directly or indirectly, without the prior
approval of the shareowners of the Company; and

 

  (e) No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby. An outstanding Award shall not be deemed to
be “adversely affected” by a Plan amendment if such amendment would not reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
(with the per-share value of an Option or SAR for this purpose being calculated
as the excess, if any, of the Fair Market Value as of the date of such amendment
over the exercise or base price of such Award).

16.3. COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 16.3
to any Award granted under the Plan without further consideration or action.

ARTICLE 17

GENERAL PROVISIONS

17.1. RIGHTS OF PARTICIPANTS.

 

  (a) No Participant or any Eligible Participant shall have any claim to be
granted any Award under the Plan. Neither the Company, its Affiliates nor the
Committee is obligated to treat Participants or Eligible Participants uniformly,
and determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).

 

- 25 -



--------------------------------------------------------------------------------

  (b) Nothing in the Plan, any Award Certificate or any other document or
statement made with respect to the Plan, shall interfere with or limit in any
way the right of the Company or any Affiliate to terminate any Participant’s
employment or status as an officer, or any Participant’s service as a director,
at any time, nor confer upon any Participant any right to continue as an
employee, officer, or director of the Company or any Affiliate, whether for the
duration of a Participant’s Award or otherwise.

 

  (c) Neither an Award nor any benefits arising under this Plan shall constitute
an employment contract with the Company or any Affiliate and, accordingly,
subject to Article 16, this Plan and the benefits hereunder may be terminated at
any time in the sole and exclusive discretion of the Committee without giving
rise to any liability on the part of the Company or an of its Affiliates.

 

  (d) No Award gives a Participant any of the rights of a shareowner of the
Company unless and until Shares are in fact issued to such person in connection
with such Award.

17.2. WITHHOLDING. The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any exercise, lapse of restriction or other taxable event arising as a result of
the Plan. With respect to withholding required upon any taxable event under the
Plan, the Committee may, at the time the Award is granted or thereafter, require
or permit that any such withholding requirement be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes. All such elections shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate. For certain Participants designated by the Company, the Company
shall also have the authority and the right to deduct or withhold additional
amounts to satisfy federal, state or local taxes up to a maximum amount of 85%
of the Award at the election of the Participant.

17.3. IMPACT OF RESTATEMENT OF FINANCIAL STATEMENTS UPON PREVIOUS AWARDS. If any
of the Company’s financial statements are required to be restated, resulting
from errors, omissions, or fraud, the Committee may (in its sole discretion, but
acting in good faith) direct that the Company recover all or a portion of any
such Award made to any, all or any class of Participants with respect to any
fiscal year of the Company the financial results of which are negatively
affected by such restatement. The amount to be recovered from any Participant
shall be the amount by which the affected Award(s) exceeded the amount that
would have been payable to such Participant had the financial statements been
initially filed as restated, or any greater or

 

- 26 -



--------------------------------------------------------------------------------

lesser amount (including, but not limited to, the entire award) that the
Committee shall determine. The Committee may determine to recover different
amounts from different Participants or different classes of Participants on such
bases as it shall deem appropriate. In no event shall the amount to be recovered
by the Company be less than the amount required to be repaid or recovered as a
matter of law. The Committee shall determine whether the Company shall effect
any such recovery (i) by seeking repayment from the Participant, (ii) by
reducing (subject to applicable law and the terms and conditions of the
applicable plan, program or arrangement) the amount that would otherwise be
payable to the Participant under any compensatory plan, program or arrangement
maintained by the Company or any of its affiliates, (iii) by withholding payment
of future increases in compensation (including the payment of any discretionary
bonus amount) or grants of compensatory awards that would otherwise have been
made in accordance with the Company’s otherwise applicable compensation
practices, or (iv) by any combination of the foregoing.

17.4. SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.

 

  (a) It is intended that the payments and benefits provided under the Plan and
any Award shall either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code. The Plan and all Award Certificates
shall be construed in a manner that effects such intent. Nevertheless, the tax
treatment of the benefits provided under the Plan or any Award is not warranted
or guaranteed. Neither the Company, its Affiliates nor their respective
directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by any Participant or other
taxpayer as a result of the Plan or any Award.

 

  (b)

Notwithstanding anything in the Plan or in any Award Certificate to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable, or a different form of payment
(e.g., lump sum or installment) would be effected, under the Plan or any Award
Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant, and/or such different form
of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control, Disability or separation
from service meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not

 

- 27 -



--------------------------------------------------------------------------------

 

prohibit the vesting of any Award upon a Change in Control, Disability or
separation from service, however defined. If this provision prevents the payment
or distribution of any amount or benefit, such payment or distribution shall be
made on the next earliest payment or distribution date or event specified in the
Award Certificate that is permissible under Section 409A. If this provision
prevents the application of a different form of payment of any amount or
benefit, such payment shall be made in the same form as would have applied
absent such designated event or circumstance.

 

  (c) If any one or more Awards granted under the Plan to a Participant could
qualify for any separation pay exemption described in Treas. Reg.
Section 1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company (acting through the
Committee or the Head of Human Resources) shall determine which Awards or
portions thereof will be subject to such exemptions.

 

  (d) Notwithstanding anything in the Plan or in any Award Certificate to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Plan or any Award Certificate by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

(i) the amount of such non-exempt deferred compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant’s death) (in either case, the “Required Delay Period”); and

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

 

- 28 -



--------------------------------------------------------------------------------

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Plan.

 

  (e) Fair Market Value of Unlisted Stock. If at any time the Stock is not
listed on a securities exchange, the Fair Market Value of the Stock as of any
given date shall, for purposes of the Plan and any Award, be determined by such
method as the Committee determines in good faith to be reasonable and in
compliance with Section 409A of the Code.

 

  (f) Design Limits on Options and SARs. Notwithstanding anything in this Plan
or any Award Certificate, no stock option or stock appreciation right granted
under this Plan shall (i) provide for Dividend Equivalents or (ii) have any
feature for the deferral of compensation other than the deferral of recognition
of income until the exercise or disposition of the option or stock appreciation
right.

 

 

(g)

Timing of Distribution of Dividend Equivalents. Unless otherwise provided in the
applicable Award Certificate, and Dividend Equivalents granted with respect to
an Award hereunder will be paid or distributed no later than the 15th day of the
3rd month following the later of (i) the calendar year in which the
corresponding dividends were paid to shareholders, or (ii) the first calendar
year in which the Participant’s right to such Dividends Equivalents is no longer
subject to a substantial risk of forfeiture.

17.5. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Certificate shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate. This Plan is not
intended to be subject to ERISA.

17.6. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan.

17.7. EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

17.8. FRACTIONAL SHARES. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down.

 

- 29 -



--------------------------------------------------------------------------------

17.9. GOVERNMENT AND OTHER REGULATIONS.

 

  (a) Notwithstanding any other provision of the Plan, no Participant who
acquires Shares pursuant to the Plan may, during any period of time that such
Participant is an affiliate of the Company (within the meaning of the rules and
regulations of the Securities and Exchange Commission under the Securities Act),
sell such Shares, unless such offer and sale is made (i) pursuant to an
effective registration statement under the Securities Act, which is current and
includes the Shares to be sold, or (ii) pursuant to an appropriate exemption
from the registration requirement of the Securities Act, such as that set forth
in Rule 144 promulgated under the Securities Act.

 

  (b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the Securities Act or applicable state or foreign law or
to take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

17.10. GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of New York.

 

- 30 -



--------------------------------------------------------------------------------

17.11. ADDITIONAL PROVISIONS. Each Award Certificate may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.

17.12. NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

17.13. INDEMNIFICATION. Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 4 shall be indemnified and held harmless by
the Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

The foregoing is hereby acknowledged as being the International Paper Company
2009 Incentive Compensation Plan, as adopted by the Board on February 9, 2009
and approved by the Company’s shareowners on May 11, 2009.

 

INTERNATIONAL PAPER COMPANY By:   /s/ Paul J. Karre Its:   Senior Vice
President, Human Resources & Communications

 

- 31 -